RICKS, District Judge.
This case now comes before the court upon the motion to strike out from the answer of Albert T. Paige such parts as are specified in the motion, to which reference is made for the ascertainment of the parts asked to be expunged. The forms and orders in bankruptcy prescribed by the supreme c.ourt of the United States indicate the form, in substance, of the answer to be filed by the alleged bankrupt. The law does not contemplate that the respondent- shall be confined to that particular form, and set out in his answer only such facts as are suggested by the order. The petitioning creditor alleges that Albert T. Paige is a bankrupt, and sets out the nature and amount of the provable claim which he alleges makes the respondent a bankrupt. The respondent denies insolvency, but sets up, with great particularity, defenses and counterclaims which he alleges show him to have been solvent at the times charged, and when the act of bankruptcy was. committed. This same defense, it is alleged, has been used to defend against a suit filed in the court of common pleas of Summit county, Ohio. I think the respondent is entitled to set forth these facts as fully as he has done. It is a matter of importance to him whether or not he is adjudged a bankrupt. It will affect his credit, and bring upon him other evils which follow such a final result in this .proceeding. I think the motion to strike out must be disallowed.